; Cas€&s220Qn0Se82-JDOCWARMEES FURLOM AHA Rage & of d

AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No. CIV-20-54-JD

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4)

This summons for (name of individual and title, if any) iss UR

was received by me on (date) S-/[a- B20 :

A I personally served the summons on the individual at (place) Sole Seman, fue

—Tahhequah , OF 44 64 On (date) 2n(P-20% _:0

© I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) Or

 

© I returned the summons unexecuted because 3 or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

beg SEE cums

Server’s signature

Re... 3 es thes F Chey Dept,

Printed name and title

23 (45 a sr Tala lente Sklehgne

Server's address a YYyry)

Additional information regarding attempted service, etc:

Print | SaveAs... | ___ Reset |

 
